                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF NEW YORK



 IN RE WENDY ANNE WHITNEY,
                                         Plaintiff,                      DECISION AND ORDER
                               -vs-
                                                                            19-MC-6007-CJS
 OFFICE OF MENTAL HEALTH,
                                         Defendant.



       Siragusa, J. Before the Court is Wendy Anne Whitney’s (“Whitney”) request for permission to file

a new action. This Court entered a sanction Order in Whitney v. Strong Memorial Hosp., No. 04-CV-

6265-CJS-MWP (W.D.N.Y. Aug. 2, 2004), requiring the Clerk to submit any complaint filed by Whitney

to the Court for a determination as to whether it should be filed. The 2004 sanction Order was preceded

by an earlier one in Whitney v. Bausch & Lomb Inc., No. 98-CV-6184-CJS (W.D.N.Y. May 20, 1998). For

the reasons stated below, the application is denied.

       Among the allegations in her proposed complaint are the following: “Mental Health has broken

into my home with Communist policemen, the police attack me, handcuff me & arrest me Mental Health

Hospitals”; “Mental Health threw me out of my homes and made me homeless”; “Spring Lake Police

arrest disabled mental health Rochester Mental Health took my property (stolen property) put it in

storage at J.J. Storage brand new furniture, artwork. I paid for storage. J&J damaged brand new furniture

never delivered properly”; “3 cars stolen with Mental Health impound (I own). I would like to sue for

property at 5630 Buffalo Road, Rochester Psychiatic [sic] Center. I need to sue J&J Storage, Rochester

Mental Health for Home Property Loss & damages”; “I would also like to sue for police brutality & pain

and suffering.”

       Whitney also offers that “I’d like to make a piggy bank of the Statute of Liberty and put money

in the piggy bank. I would appreciate if you would buy this idea. It would benefit us both.” She further

discusses complaints she has against Bausch and Lomb’s Employee Assistance Program, which she

claims sent her “to the mental hospital.” Further, she claims to be on Social Security Disability and


                                               Page 1 of 2
claims that Mental Health took her checks, and further that she “would like to be my own representative

payee and receive my check.”

        As with her prior filings, Whitney’s present proposed complaint contains no indication of federal

jurisdiction for the majority of her claims, the narrative sentences in her filing are disjointed and make

little logical sense. Her filing appears to be fanciful and delusional. Moreover, any claims she does

make, viewing the filing in the light most favorable to her, appear to raise state law claims over which

the Court does not have jurisdiction. Any claims that could be construed as civil rights claims are

conclusory and lacking in any factual basis to conclude that she has plausibly alleged a federally

justiciable claim. Consequently, the Court hereby

        ORDERS, that Whitney’s proposed complaint is stricken pursuant to the Court’s sanction

Orders, referred to above; further,

        The Court hereby certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this Decision

and Order would not be taken in good faith, and leave to appeal to the Court of Appeals as a poor

person is hereby denied. Coppedge v. United States, 369 U.S. 438 (1962). Further requests to proceed

on appeal as a poor person should be directed, on motion, to the United States Court of Appeals for the

Second Circuit, 40 Foley Square, New York, NY, 10007, in accordance with Rule 24 of the Federal Rules

of Appellate Procedure.

IT IS SO ORDERED.

Dated: October 15, 2019
       Rochester, New York
                                                /s/ Charles J. Siragusa
                                                CHARLES J. SIRAGUSA
                                                United States District Judge




                                               Page 2 of 2
